Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT AND ARGUMENTS
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on January 28, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 6–8, 11, and 15–17 are now amended.
Claims 1–19 are pending in the application. 
The Response resolves every rejection raised in the previous Office Action except for the rejection of claims 8 and 17. With respect to claims 8 and 17, the Applicant contends that the amendments to those claims “clarify that progress may be either forwards or backwards dependent on the direction of cursor movement,” but respectfully, this clarification does not resolve the issue raised in the rejection. Claim 8 purports to further limit the “progressing display of the graphical content” of claim 1 to “an adjacent panel” in the case of a met threshold, despite claim 1 already requiring all cases of progressing display of the graphical content to include “at least three panels.” An “adjacent panel”—i.e., merely one panel away—is necessarily less than the “at least three panels” required by parent claim 1. Accordingly, the scope of claim 8 remains unclear.
The Applicant’s remarks concerning the prior art applied in the last Office Action are acknowledged, but are no longer relevant, because they do not apply to the new grounds of rejection necessitated by the amendment and set forth herein. Accordingly, as all of the claims stand rejected, the Applicant’s request for an allowance (Response 8) is respectfully denied.
CLAIM WARNING
The Applicant’s attention is drawn to a discrepancy between the amendment to method claim 6 and the corresponding amendment to apparatus claim 15. In the latest amendment dated January 28, 2022, the Applicant made certain changes to claim 6 without carrying those changes through to claim 16. Specifically, the amendment to claim 6 further includes a change striking “after an interruption of finger contact” and replacing it with the text “while in the page mode,” but the Applicant never carried this amendment through to claim 16.
Since this discrepancy provides no basis for objection or rejection, it is instead brought to the Applicant’s attention with this warning.
CLAIM REJECTIONS – 35 U.S.C. § 112(A)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claims 1–19 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 11, the written description does not disclose “displaying . . . panels of [a] sequence together on . . . [a] touchpad of [a] user input device,” because the written description does not disclose a touchpad that is capable of displaying anything at all. To the contrary, paragraph 10 makes clear that the touchpad embodiment of the claimed user input device is its own user input device, the user input device “adjacent to a screen on which the graphical content is displayed.”
The Examiner recommends amending the claims with one of the following suggestions. Either suggestion will also be sufficient to resolve the indefiniteness rejection raised below.
Suggestion 1
1. A method for controlling scrolling of graphical content arranged in a sequence of panels by a computer responsive to a user input device comprising at least one of a touchscreen or touchpad, the method comprising: 
	displaying, while in a page mode, a plurality of panels of the sequence together

Suggestion 2
1. A method for controlling scrolling of graphical content arranged in a sequence of panels by a computer responsive to a user input device, the method comprising: 
	displaying, while in a page mode, a plurality of panels of the sequence together on at least one of a touchscreen, or a screen adjacent to a touchpad of the user input device;
Claim 11 may be corrected by striking “on at least one of the touchscreen or touchpad” from line 9 of the claim.
Every pending dependent claim depends from either one of claims 1 and 11, and is therefore rejected under 35 U.S.C. § 112(a) by virtue of incorporating the new matter of its parent claim.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 1
The scope of “displaying . . . panels of the sequence together on at least one of a touchscreen or touchpad of the user input device” is indefinite, because the difference in scope between the touchscreen and the touchpad is unclear.
“[T]he use of two different terms in a claim,”—in this case, a touchscreen or touchpad—“requires that they connote different meanings.” Applied Med. Res. Corp. v. U.S. Surgical Corp., 448 F.3d 1324, 1333 n.3 (Fed. Cir. 2006) and Helmsderfer v. Bobrick Washroom Equip., Inc., 527 F.3d 1379, 1382 (Fed. Cir. 2008) (“different claim terms are presumed to have different meanings.”). At a minimum, a touchscreen refers to a device that is capable of both displaying an image and receiving touch inputs. (See Spec. ¶ 10). Likewise, a “touchpad” is another device that is also capable of receiving touch inputs (see Spec. ¶ 23), yet, the language of claim 1 further requires the claimed touchpad to be capable of “displaying . . . panels of the sequence.” 
Consequently, claim 1 recites two devices that are supposed to be different, yet drawn to identical scope: a touchscreen (a device that displays images and receives touch inputs) and a touchpad (another device that claim 1 requires to both display images and receive touch inputs). Therefore, the scope of claim 1 is unclear.
Claims 2–4
Claims 2–4 depend from claim 1, and are therefore indefinite because they inherit claim 1’s indefinite limitation.
Claim 5
Claim 5 requires the user input device to include “a touchpad adjacent to a screen on which the graphical content is displayed,” in direct contradiction with claim 1’s user input device requiring the same touchpad to display the 
Claim 7
Claim 7 depends from claim 1, and is therefore indefinite because it inherits claim 1’s indefinite limitation.
Claim 8
Claim 8 is now indefinite for two reasons. First, claim 8 remains indefinite for the same reason given in the last Office Action: the scope of claim 8 remains unclear, because claim 8 purports to further limit the “progressing display of the graphical content” of claim 1 to “an adjacent panel” in the case of a met threshold, despite claim 1 already requiring all cases of progressing display of the graphical content to include “at least three panels.” An “adjacent panel”—i.e., merely one panel away—is necessarily less than the “at least three panels” required by parent claim 1. 
Claim 8 thus contradicts itself by simultaneously requiring progress through only one panel and progress through at least three panels.
Second, claim 8 is separately held indefinite because it incorporates the indefinite limitation of its parent claim 1.
Claims 9 and 10
Claims 9 and 10 depend from claim 8, and are therefore rejected by virtue of inheriting the indefinite element recited in their parent claim.
Claims 11–19
Claims 11–19 are rejected for the same reasons as claims 1–4 and 6–10, above.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	DIAKOV AND MOON TEACH CLAIMS 1–4 AND 6–19.
Claims 1–4 and 6–19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0332237 A1 (“Diakov”) in view of U.S. Patent Application Publication No. 2015/0169161 A1 (“Moon”).
Claim 1
Diakov teaches:
A method for controlling scrolling of graphical content arranged in a sequence of panels by a computer responsive to a user input to a user input device, the method comprising: 
“A method of navigating panels of displayed content is provided and includes a plurality of image files 20 having graphical data 24, a computing device 10, and a navigation module 50 to navigate and display the image files 20.” Diakov Abstract. “In general, the navigation module 50 provides a system and method for users to navigate sequential juxtaposed panels 19 of displayed graphical data 24 through the display system 1.” Diakov ¶ 48.
displaying, while in a page mode, a plurality of panels of the sequence together on at least one of a touchscreen or touchpad of the user input device;
“As shown in FIG. 3, the display mode includes 100% of displayable content for each page for the display system 1. For instance, as shown in FIG. 4, display mode displays a complete page of panels 19. More particularly, FIG. 4 shows eight panels 19 that fill 100% of available display area 12a of the general user interface 12.” Diakov ¶ 48.
in response to registering a user input on the at least one of a touchscreen or touchpad, transitioning to a panel mode of display wherein the user input device displays a single one of the plurality of panels exclusively;
Initially referring to the transition from FIG. 4 to FIG. 5, “a user selects the selected panel 19a by touching the touch screen 13 to correspond with a panel 19 within the general user interface 12. This initiates the navigation module 50 . . . . The navigation module 50 zooms into the selected panel 19a.” Diakov ¶ 51.
In the FIG. 5 illustration, selected panel 19a is the only panel exclusively displayed without being covered by shading S, whereas the rest of the panels are covered by shading S with at least 80% opacity. See Diakov ¶ 51. Importantly, even under a strict and narrow interpretation of “exclusively,” Diakov discloses at least one embodiment in which the non-selected panels are covered by a 100% opaque shading S, thereby preventing any panel except for the selected panel from being displayed. See Diakov ¶ 52 (last sentence).
sensing, by the computer, a direction and length of continuous cursor movement along a first axis of the user input device
“As shown in FIG. 6, the user can continue the story line of the sequential juxtaposed panels 19 by again pressing the general user interface 12 and providing a navigation initiation location 52. Then, the user can select the subsequent panel 19c by performing a swipe gesture, i.e. up, down, left, or right direction, with respect to the position of the selected panel 19a and the surrounding sequential juxtaposed panels 19.” Diakov ¶ 52.
caused by movement of at least one finger while in continuous contact with the at least one of the touchscreen or the touchpad;
“As shown in FIGS. 4–28, the navigation module 50 uses the computing device 10 with a touch screen 13 having an overlay on top of the touchscreen computing devices' operating systems' standard input and output processing techniques.” Diakov ¶ 50.
and progressing display of the graphical content through 
“As shown in FIGS. 5 through 10, the user provides a navigation initiation location 52 that is consistent with a position of the subsequent panel 19c with respect to the selected panel 19. The user then slides across the general user interface 12 to a navigation end location 54 that is consistent with a position and direction of the selected panel 19a. In the shown embodiment, this is lateral motion and the navigation module 50 identifies this is in the form of a direction vector V, or lateral swipe in the embodiment shown. The navigation module 50 then determines the subsequent panel 19c and performs a display sequence as described above [with reference to FIGS. 5–10].” Diakov ¶ 54. 
until the movement ceases.
“At any time, the sequence can be controlled and moved back and forth by moving along the continuous swipe 51 before the finger is lifted from the touchscreen 13.” Diakov ¶ 54 (emphasis added). Otherwise, “[t]he navigation end location 54 is determined once the swipe gesture has stopped,” Diakov ¶ 53, allowing the navigation module 50 to finish the navigation. 
Diakov does not appear to explicitly disclose progressing display of the graphical content through at least three panels of the sequence.
Moon, however, teaches a method (FIGS. 2A–2B) comprising:
displaying, while in a page mode, a plurality of panels of the sequence together on at least one of a touchscreen or touchpad of the user input device;
“FIG. 3A illustrates a screen representation wherein an image selected from among stored images or moving images presented as thumbnails is displayed on the screen. As indicated by reference numeral 301, multiple images or moving images are presented as thumbnails.” Moon ¶ 46.
in response to registering a user input on the at least one of a touchscreen or touchpad, transitioning to a panel mode of display wherein the user input device displays a single one of the plurality of panels exclusively;
“Upon selection of image A as indicated by reference numeral 301, the control unit 140 displays image A in a full screen format as indicated by reference numeral 302 in FIG. 3B (step 201).” Moon ¶ 46.
sensing, by the computer, a direction and length of continuous cursor movement along a first axis of the user input device caused by movement of at least one finger while in continuous contact with the at least one of the touchscreen or the touchpad;
“As indicated by reference numeral 311, the control unit 140 may detect a second scroll action 321 in a direction from right to left (step 207). The control unit 140 examines the second scroll action (step 209).” Moon ¶ 46. Among other things, the control unit 140 determines “a movement speed computed using the movement distance and time of, for example, the second scroll action (step 217).” Moon ¶ 46. As FIG. 3B illustrates, the “movement distance” refers to the movement of a finger across the touchscreen during the “scroll action 321” shown in state 311.
and progressing display of the graphical content through at least three panels of the sequence of panels while remaining in the panel mode, based on the direction and length of the continuous cursor movement 
“D uring automatic scrolling, different images may be displayed in succession at the set scrolling speed: image B and image C as indicated by reference numeral 312, image C as indicated by reference numeral 313, image D as indicated by reference numeral 314, and image E as indicated by reference numeral 315. That is, the control unit 140 automatically scrolls the screen at the determined scrolling speed.” Moon ¶ 47. Notably, FIG. 3B also confirms that the scrolling is performed without leaving the full screen mode.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Diakov’s navigation module 50 with Moon’s technique of allowing a user to progress through “at least three panels of the sequence of panels,” rather than merely one. One would have been motivated to improve this shortcoming in Diakov’s navigation module 50 because, according to Moon, having the user “repeatedly generate a scroll event” (as Diakov requires) is an “inconvenience” for users. Moon ¶ 8.
Claim 2
Diakov and Moon teach the method of claim 1, further comprising 
panning display of the graphical content along a second axis of the user input device perpendicular to the first axis, based on a direction and length of continuous cursor movement along the second axis.
In contrast to the example given above for FIGS. 5–10 (where the swipe was performed along a horizontal axis), the navigation module 50 may instead detect a “vertical swipe,” causing the navigation module 50 to “determine[] the subsequent panel 19c and perform a display sequence” as shown in FIGS. 11–15. Diakov ¶ 60. 
Claim 3
Diakov and Moon teach the method of claim 1, 
wherein the computer determines the cursor based on a one-finger touch registered by the user input device.
Navigation between panels “is performed by a complete swipe gesture in one continuous linear motion, by pressing the finger of the computing device 10 (e.g. touching the screen and then moving in a direction using a continuous motion), the navigation initiation location 52 is generated and stored by the navigation module 50.” Diakov ¶ 52.
Claim 4
Diakov and Moon teach a method of scrolling content with a user input device, 
wherein the user input device comprises a touchscreen on which the graphical content is displayed 
“As shown in FIGS. 4–28, the navigation module 50 uses the computing device 10 with a touch screen 13 having an overlay on top of the touchscreen computing devices' operating systems' standard input and output processing techniques.” Diakov ¶ 50.
and the first axis is aligned with a lower touchscreen edge.
As shown in FIGS. 6–10, the vector V formed by the path 53 of the swipe contact 51 is parallel to the bottom edge of the screen. See Diakov FIGS. 6–10.
Claim 6
Diakov and Moon teach the method of claim 3, further comprising 
selecting one of the sequence of panels for initial display in the panel mode based on correspondence with a location on the user input device where the one finger touch is first detected while in the page mode.
To be clear, based on noun-verb proximity and the context of the present disclosure, the Examiner understands the word “for” in “selecting one of the sequence of panels for initial display in the panel mode” to mean “for causing,” and not “provided for.” In other words, the Examiner understands the “selecting” in claim 6 to occur “while in the page mode,” wherein the intended purpose of the “selecting” is to cause a subsequent “initial display in the panel mode.” It would be unreasonable to interpret claim 6, for example, as “selecting one of the sequence of panels [during] initial display in the panel mode.”
With that interpretation in mind, Diakov likewise teaches that “a user selects the selected panel 19a by touching the touch screen 13 to correspond with a panel 19 within the general user interface 12. This initiates the navigation module 50. The navigation initiation location 52 of the initial touch is stored in memory device 15 and corresponds to a specific coordinate of a coordinate system of the general user interface 12.” Diakov ¶ 51.
Moon provides an overlapping teaching of the same concept, see Moon ¶ 46, though this overlapping teaching is not necessary to reach the conclusion of obviousness.
Claim 7
Diakov and Moon teach the method of claim 1, further comprising 
changing a mode of response to the user input device between the page mode and the panel mode in response to receiving the user input indicating a mode transition.
Regarding the two claimed modes, “as shown in FIG. 4, display mode displays a complete page of panels 19. More particularly, FIG. 4 shows eight panels 19 that fill 100% of available display area 12a of the general user interface 12.” Diakov ¶ 48. “In contrast, as shown in FIG. 5, a user, in a navigation mode, chooses a selected panel 19a through the general user interface 12. The navigation module 50 pans across the complete page and toward the selected panel 19a,” Diakov ¶ 49, navigating panel by panel. Diakov ¶ 51. It should be understood that the claimed page mode corresponds to Diakov’s display mode, while the claimed panel-by-panel mode corresponds to Diakov’s navigation mode.
Regarding changing the modes in response to a user input, Diakov further discloses “a user can switch between a display mode of panels 19 and a navigation mode of panels 19 through the display system 1.” Diakov ¶ 48. To switch from the display mode to the navigation mode, “a user selects the selected panel 19a by touching the touch screen 13 to correspond with a panel 19 within the general user interface 12.” Diakov ¶ 48.
Claim 8
Diakov and Moon teach the method of claim 1, 
wherein the progressing further comprises determining if the length of the continuous cursor movement parallel to the first axis exceeds a threshold, and if the threshold is exceeded progressing to an adjacent panel of the panel sequence based on the direction.
“According to the invention, the navigation module 50 evaluates the path of the continuous swipe 51 by determining a distance (L) between the navigation initiation location 52 and a navigation end location 54 of the linear path of the continuous swipe 51. The navigation end location 54 is determined once the swipe gesture has stopped.” Diakov ¶ 53. “The user then slides across the general user interface 12 to a navigation end location 54 that is consistent with a position and direction of the selected panel 19a.” Diakov ¶ 54. If the end location 54 is consistent with switching panels, “navigation module 50 then determines the subsequent panel 19c and performs a display sequence as described above.” Diakov ¶ 54. 
Claim 9
Diakov and Moon teach the method of claim 8, further comprising 
setting the threshold in response to user input.
“Once the navigation module 50 concludes a linear path has started, the navigation module 50 starts calculating a direction vector (V) of the continuous swipe 51 through the selected coordinates of the navigation initiation location 52 and an intermediate path 53, which are coordinates between the initiation location 52 and present position of the continuous swipe 51.” Diakov ¶ 53; see also ¶ 55.
Claim 10
Diakov and Moon teach the method of claim 8, further comprising 
toggling the directions of movement for forward and reverse progress through the panel sequence in response to user input.
“The calculation logic of the navigation module 50 can be split into two general steps: (1) calculating the navigation initiation location 52 and the navigation end location 54, and (2) calculating the intermediate path 53 there between.” Diakov ¶ 54.
Claim 11
Diakov teaches:
An apparatus for controlling scrolling of graphical content arranged in a sequence of panels by a computer responsive to a user input device, comprising: a processor, a memory coupled to the processor, and a user input device comprising at least one of a touchscreen or a touchpad coupled to the processor, 
“With reference to FIG. 2, the computing device 10 will be described. The computing device 10 generally includes a general user interface 12 with a display area 12a, a memory device 15, and a processor 16.” Diakov ¶ 42.
Additionally, “[a]s shown in FIGS. 4–28, the navigation module 50 uses the computing device 10 with a touch screen 13 having an overlay on top of the touchscreen computing devices' operating systems' standard input and output processing techniques.” Diakov ¶ 50.
wherein the memory holds instructions that when executed by the processor, cause the apparatus to perform: 
“The memory device 15 is a storage device having computer components and recording media used to retain digital data. The processor 16 is a central processing unit (CPU) that manipulates data stored in the memory device 15 by performing computations.” Diakov ¶ 42.
displaying, while in a page mode, a plurality of panels of the sequence together on at least one of the touch-screen or touchpad; 
“As shown in FIG. 3, the display mode includes 100% of displayable content for each page for the display system 1. For instance, as shown in FIG. 4, display mode displays a complete page of panels 19. More particularly, FIG. 4 shows eight panels 19 that fill 100% of available display area 12a of the general user interface 12.” Diakov ¶ 48.
in response to registering a user input on the at least one of a touchscreen or touchpad, transitioning to a panel mode of display wherein the user input device displays a single one of the plurality of panels exclusively;
Initially referring to the transition from FIG. 4 to FIG. 5, “a user selects the selected panel 19a by touching the touch screen 13 to correspond with a panel 19 within the general user interface 12. This initiates the navigation module 50 . . . . The navigation module 50 zooms into the selected panel 19a.” Diakov ¶ 51.
In the FIG. 5 illustration, selected panel 19a is the only panel exclusively displayed without being covered by shading S, whereas the rest of the panels are covered by shading S with at least 80% opacity. See Diakov ¶ 51. Importantly, even under a strict and narrow interpretation of “exclusively,” Diakov discloses at least one embodiment in which the non-selected panels are covered by a 100% opaque shading S, thereby preventing any panel except for the selected panel from being displayed. See Diakov ¶ 52 (last sentence).
sensing, by the computer, a direction and length of continuous cursor movement along a first axis of the user input device 
“As shown in FIG. 6, the user can continue the story line of the sequential juxtaposed panels 19 by again pressing the general user interface 12 and providing a navigation initiation location 52. Then, the user can select the subsequent panel 19c by performing a swipe gesture, i.e. up, down, left, or right direction, with respect to the position of the selected panel 19a and the surrounding sequential juxtaposed panels 19.” Diakov ¶ 52.
caused by movement of at least one finger while in continuous contact with the at least one of the touchscreen or the touchpad; 
“As shown in FIGS. 4–28, the navigation module 50 uses the computing device 10 with a touch screen 13 having an overlay on top of the touchscreen computing devices' operating systems' standard input and output processing techniques.” Diakov ¶ 50.
and progressing display of the graphical content through 
“As shown in FIGS. 5 through 10, the user provides a navigation initiation location 52 that is consistent with a position of the subsequent panel 19c with respect to the selected panel 19. The user then slides across the general user interface 12 to a navigation end location 54 that is consistent with a position and direction of the selected panel 19a. In the shown embodiment, this is lateral motion and the navigation module 50 identifies this is in the form of a direction vector V, or lateral swipe in the embodiment shown. The navigation module 50 then determines the subsequent panel 19c and performs a display sequence as described above [with reference to FIGS. 5–10].” Diakov ¶ 54. 
until the movement ceases.
“At any time, the sequence can be controlled and moved back and forth by moving along the continuous swipe 51 before the finger is lifted from the touchscreen 13.” Diakov ¶ 54 (emphasis added). Otherwise, “[t]he navigation end location 54 is determined once the swipe gesture has stopped,” Diakov ¶ 53, allowing the navigation module 50 to finish the navigation. 
Diakov does not appear to explicitly disclose progressing display of the graphical content through at least three panels of the sequence.
Moon, however, teaches an apparatus that executes instructions (FIGS. 2A–2B) comprising:
displaying, while in a page mode, a plurality of panels of the sequence together on at least one of the touch-screen or touchpad;
“FIG. 3A illustrates a screen representation wherein an image selected from among stored images or moving images presented as thumbnails is displayed on the screen. As indicated by reference numeral 301, multiple images or moving images are presented as thumbnails.” Moon ¶ 46.
in response to registering a user input on the at least one of a touchscreen or touchpad, transitioning to a panel mode of display wherein the user input device displays a single one of the plurality of panels exclusively;
“Upon selection of image A as indicated by reference numeral 301, the control unit 140 displays image A in a full screen format as indicated by reference numeral 302 in FIG. 3B (step 201).” Moon ¶ 46.
sensing, by the computer, a direction and length of continuous cursor movement along a first axis of the user input device caused by movement of at least one finger while in continuous contact with the at least one of the touchscreen or the touchpad;
“As indicated by reference numeral 311, the control unit 140 may detect a second scroll action 321 in a direction from right to left (step 207). The control unit 140 examines the second scroll action (step 209).” Moon ¶ 46. Among other things, the control unit 140 determines “a movement speed computed using the movement distance and time of, for example, the second scroll action (step 217).” Moon ¶ 46. As FIG. 3B illustrates, the “movement distance” refers to the movement of a finger across the touchscreen during the “scroll action 321” shown in state 311.
and progressing display of the graphical content through at least three panels of the sequence of panels while remaining in the panel mode, based on the direction and length of the continuous cursor movement 
“D uring automatic scrolling, different images may be displayed in succession at the set scrolling speed: image B and image C as indicated by reference numeral 312, image C as indicated by reference numeral 313, image D as indicated by reference numeral 314, and image E as indicated by reference numeral 315. That is, the control unit 140 automatically scrolls the screen at the determined scrolling speed.” Moon ¶ 47. Notably, FIG. 3B also confirms that the scrolling is performed without leaving the full screen mode.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Diakov’s navigation module 50 with Moon’s technique of allowing a user to progress through “at least three panels of the sequence of panels,” rather than merely one. One would have been motivated to improve this shortcoming in Diakov’s navigation module 50 because, according to Moon, having the user “repeatedly generate a scroll event” (as Diakov requires) is an “inconvenience” for users. Moon ¶ 8.
Claims 12–19
Claims 12–19 recite an electronic device programmed to perform the same operations as set forth in corresponding claims 2–4 and 6–10. They are therefore rejected according to the same findings and rationale as set forth above for claims 12–19.
II.	DIAKOV, MOON, AND KONNO TEACH CLAIM 5.
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Diakov and Moon as applied to claim 3 above, and further in view of U.S. Patent Application Publication No. 2012/0108328 A1 (“Konno”).
Claim 5
Diakov teaches the method of claim 3, but does not appear to explicitly disclose a touchpad adjacent to a screen on which the graphical content is displayed and the first axis is aligned with an edge of the touchpad corresponding to a lower edge of the screen.
Konno, however, teaches an apparatus wherein:
the user input device comprises a touchpad adjacent to a screen on which the graphical content is displayed and the first axis is aligned with an edge of the touchpad corresponding to a lower edge of the screen.
As shown in FIGS. 5–6, a known apparatus includes a stereoscopic image display device 11, and adjacent to the stereoscopic image display device 11 is a planar image display device 12 that is capable of receiving a touch input, Konno ¶¶ 84–85, and the touch input that device 12 receives (to move the slider 55) is along the same horizontal axis as the horizontal axis where the two devices 11 and 12 meet. See Konno ¶ 87 (“the slider 55 of the position adjustment bar 54 moves in the horizontal direction”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a separate touchpad adjacent to Diakov’s display screen aligned with the first axis along which the input is provided, as taught by Konno. One would have been motivated to combine Konno with Diakov because providing a separate touchpad allows the user to interact with the content without obstructing the screen. See Konno ¶ 7.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication Nos. 2008/0052945 teaches the transitioning from the claimed “page mode” (FIG. 6) to the claimed “panel mode” (FIG. 7).

U.S. Patent Application Publication Nos. 2017/0344205 and 2014/0380237 likewise teach switching between those two modes, and are also notable as they both concern electronic readers for comic books, much like the present invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176